Exhibit 10.2 STOCK PURCHASE AGREEMENT by and among VERSAR, INC., ADVENT ENVIRONMENTAL, INC. and THE SHAREHOLDERS OF ADVENT ENVIRONMENTAL, INC. DATED MARCH 17, 2010 TABLE OF CONTENTS Page ARTICLE I DESCRIPTION OF TRANSACTION 1 Section 1.1 Agreement to Purchase and Sell 1 Section 1.2 Purchase Price 1 Section 1.3 Statement of Closing Date Indebtedness 1 Section 1.4 Payment of Purchase Price 1 Section 1.5 Adjustment of Purchase Price 2 Section 1.6 Contingent Consideration 3 ARTICLE IIRepresentations and Warranties of the Company and the Shareholders 5 Section 2.1 Organization; Standing and Power; Subsidiaries 5 Section 2.2 Certificate of Incorporation and Bylaws; Records 5 Section 2.3 Authority; Binding Nature of Agreement 6 Section 2.4 Absence of Restrictions and Conflicts; Required Consents 6 Section 2.5 Capitalization 7 Section 2.6 Company Financial Statements; Undisclosed Liabilities 8 Section 2.7 Absence of Changes 9 Section 2.8 Title to and Sufficiency of Assets 10 Section 2.9 Inventory 10 Section 2.10 Bank Accounts; Receivables 10 Section 2.11 Real Property 11 Section 2.12 Personal Property 12 Section 2.13 Intellectual Property 12 Section 2.14 Contracts 13 Section 2.15 Compliance with Laws; Governmental Authorizations 18 Section 2.16 Tax Matters 18 Section 2.17 Employee Benefit Plans 21 Section 2.18 Employee Matters 23 Section 2.19 Labor Matters 24 Section 2.20 Environmental Matters 25 Section 2.21 Insurance 26 i Section 2.22 Related Party Transactions 27 Section 2.23 Legal Proceedings; Orders 27 Section 2.24 Customers and Suppliers 27 Section 2.25 Product and Service Warranties 27 Section 2.26 Finder’s Fee 28 Section 2.27 Certain Payments 28 Section 2.28 Full Disclosure 28 ARTICLE IIIRepresentations and Warranties of the Purchaser 29 Section 3.1 Corporate Existence and Power 29 Section 3.2 Authorization; Binding Nature of Agreement 29 Section 3.3 Absence of Restrictions; Required Consents 29 ARTICLE IVCertain Covenants and Agreements 30 Section 4.1 Tax Matters 30 Section 4.2 Non-Competition 31 Section 4.3 Release 32 Section 4.4 Maintenance of Insurance 32 ARTICLE VConditions Precedent to the Obligations of the Purchaser 33 Section 5.1 Accuracy of Representations 33 Section 5.2 Consents 33 Section 5.3 Ancillary Agreements and Deliveries 33 Section 5.4 Payoff Letters 33 Section 5.5 Release of Encumbrances 33 Section 5.6 No Restraints 33 Section 5.7 No Litigation 34 Section 5.8 Employee Matters 34 Section 5.9 Related Party Transactions 34 ARTICLE VIConditions Precedent to Obligations of the Company and the Shareholders 34 Section 6.1 Accuracy of Representations 34 Section 6.2 Ancillary Agreements and Deliveries 34 Section 6.3 No Restraints 34 Section 6.4 Consents 35 ii ARTICLE VIIClosing 35 Section 7.1 Closing 35 Section 7.2 Shareholder and Company Closing Deliveries 35 Section 7.3 Purchaser Closing Deliveries 36 ARTICLE VIIIIndemnification 36 Section 8.1 Indemnification Obligations of the Shareholders 36 Section 8.2 Indemnification Obligations of the Purchaser 37 Section 8.3 Indemnification Procedure 37 Section 8.4 Survival Period 39 Section 8.5 Liability Limits 39 Section 8.6 Investigations 40 Section 8.7 Offset Against Seller Notes and Contingent Consideration 40 Section 8.8 Exclusive Remedy 40 ARTICLE IXMiscellaneous Provisions 40 Section 9.1 Further Assurances 40 Section 9.2 Fees and Expenses 41 Section 9.3 Waiver; Amendment 41 Section 9.4 Entire Agreement 41 Section 9.5 Execution of Agreement; Counterparts; Electronic Signatures 41 Section 9.6 Governing Law 41 Section 9.7 WAIVER OF JURY TRIAL 42 Section 9.8 Assignment and Successors 42 Section 9.9 Parties in Interest 42 Section 9.10 Notices 42 Section 9.11 Construction; Usage 43 Section 9.12 Enforcement of Agreement 44 Section 9.13 Severability 44 Section 9.14 Schedules and Exhibits 44 iii EXHIBITS Exhibit A - Definitions Exhibit B - Form of Seller Note Exhibit C - Allocation of Purchase Price to Shareholders Exhibit 7.2(e)(2) - Employees Party to Employment/Retention Agreements iv STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT is made and entered into as of March17, 2010, by and among Versar, Inc., a Delaware corporation (the “Purchaser”), Advent Environmental, Inc., a Kentucky corporation (the “Company”), and the shareholders of the Company set forth on the signature pages hereto (collectively the “Shareholders” and individually, a “Shareholder”).For purposes of this Agreement, the terms contained in Exhibit A shall have the respective meanings set forth therein. RECITALS WHEREAS, the Shareholders own all of the issued and outstanding shares of capital stock of the Company (the “Shares”); and WHEREAS, upon the terms and conditions set forth herein, the Shareholders propose to sell to the Purchaser and the Purchaser proposes to purchase from the Shareholders, all of the Shares in exchange for the consideration set forth herein; NOW, THEREFORE, in consideration of the respective covenants, agreements and representations and warranties set forth herein, the parties to this Agreement, intending to be legally bound, agree as follows: ARTICLE I DESCRIPTION OF TRANSACTION Section 1.1Agreement to Purchase and Sell.Subject to the terms and conditions hereof, at the Closing, the Shareholders shall sell, assign, transfer and deliver to the Purchaser, and the Purchaser shall purchase and acquire from the Shareholders, all right, title and interest in and to the Shares, free and clear of all Encumbrances. Section 1.2Purchase Price.Subject to adjustment pursuant to Section 1.5, the aggregate amount to be paid for the Shares shall equal a maximum of $5,000,000, minus the Closing Date Indebtedness (the “Purchase Price”). Section Statement of Closing Date Indebtedness.Not less than two (2) Business Days prior to the Closing Date, the Company shall deliver to the Purchaser a statement (the “Closing Date Indebtedness Statement”), signed by an officer of the Company, which sets forth, by creditor, the aggregate amount of the Closing Date Indebtedness.Copies of the Payoff Letters, delivered in accordance with Section 5.4(e) hereof, shall be attached to the Closing Date Indebtedness Statement. Section 1.4Payment of Purchase Price. (a)On the Closing Date, the Purchaser shall: (i)repay or cause to be repaid the Closing Date Indebtedness, as set forth in the Closing Date Indebtedness Statement; 1 (ii)pay or cause to be paid to the Shareholders a cash amount equal to $1,150,000minus the Closing Date Indebtedness (as set forth in the Closing Date Indebtedness Statement); (iii)retain $350,000 as a holdback (the “Holdback Amount”) to secure any payment obligation of the Shareholders upon completion of the adjustment of the Purchase Price as set forth in Section 1.5 below; and (iv)issue promissory notes to the Shareholders with an aggregate principal amount of $1,750,000 pursuant to the form of promissory note set forth on ExhibitB hereto (the “Seller Notes”). (b)The remainder of the Purchaser Price shall be paid through the Contingent Consideration payment provisions set forth in Section1.6 hereof. (c)All payments required under this Section 1.4 or any other provision of this Agreement, if payable to the Shareholders, shall be allocated among the Shareholders as set forth on ExhibitC to this Agreement and shall be made in cash by wire transfer of immediately available funds to such bank account as shall be designated in writing by the Person to which the applicable payment is due. Section 1.5Adjustment of Purchase Price. (a)Within sixty (60) days following the Closing Date, the Purchaser shall prepare and deliver to the Shareholders the Net Book Value Schedule and its calculation of the Net Book Value Deficit or Net Book Value Surplus, if any, based thereon.The Net Book Value Schedule shall be prepared in accordance with GAAP. (b)The Shareholders shall have thirty (30)days following receipt of the Net Book Value Schedule delivered pursuant to Section 1.5(a) during which to notify the Purchaser of any dispute of any item contained therein, which notice shall set forth in detail the basis for such dispute.The Purchaser and the Shareholders shall cooperate in good faith to resolve any such dispute as promptly as possible.Upon such resolution, the Final Net Book Value Schedule shall be prepared in accordance with the agreement of the Purchaser and the Shareholders and the calculation of the Net Book Value Deficit or the Net Book Value Surplus, if any, based thereon shall be final and binding on the parties.In the event the Shareholders do not notify the Purchaser of any such dispute within such thirty (30)-day period or notify the Purchaser within such period that they do not dispute any item contained therein, the Net Book Value Schedule delivered pursuant to Section 1.5(a) shall constitute the Final Net Book Value Schedule and the Purchaser’s calculation of the Net Book Value Deficit or Net Book Value Surplus, if any, based thereon shall be final and binding upon the parties. 2 (c)In the event the Purchaser and the Shareholders are unable to resolve any dispute regarding the Net Book Value Schedule delivered pursuant to Section 1.5(a) within thirty (30) calendar days following the Purchaser’s receipt of notice of such dispute, such dispute shall be submitted to, and all issues having a bearing on such dispute shall be resolved by, Ernst & Young LLP (the “Accounting Referee”).In resolving any such dispute, the Accounting Referee shall consider only those items or amounts in the Net Book Value Schedule as to which the Shareholders have disagreed.The Accounting Referee’s determination of the Net Book Value Schedule and the Net Book Value Deficit or Net Book Value Surplus, if any,based thereon shall be final and binding on the parties to this Agreement.The Accounting Referee shall use commercially reasonable efforts to complete its work within thirty (30) days following its engagement.All fees and expenses of the Accounting Referee shall be shared equally by the Shareholders on the one hand and the Purchaser on the other hand. (d)Within five (5) Business Days following the determination of the Final Net Book Value Schedule, if there is a Net Book Value Deficit, the Purchaser shall deduct the amount of such deficit from the Holdback Amount and shall pay any remainder of the Holdback Amount allocated pro-rata to the Shareholders pursuant to the allocations set forth on ExhibitC to this Agreement.If the Holdback Amount is not sufficient to cover the amount of such deficit, the Seller Notes shall be reduced by the amount of such excess deficit, such reduction to be allocated pro rata among the Seller Notes in accordance with the allocations set forth on ExhibitC to this Agreement.If there is a Net Book Value Surplus, the Purchaser shall pay to the Shareholders the Holdback Amount together with an additional amount equal to the Net Book Value Surplus. Section 1.6Contingent Consideration. (a)Entitlement to Contingent Consideration.The Shareholders shall be entitled to receive additional earn-out consideration if the Company’s earnings before interests, taxes, depreciation or amortization (“EBITDA”) for the twelve month period commencing April1, 2010 and ending, March 31, 2011 (the “Earn-out Period”) exceeds $775,000.Such earn-out payment, if any, shall be equal to 4x each dollar of EBITDA for such period over $775,000, subject to an aggregate earn-out payment cap of $1.75 million plus the amount of any Net Book Value Deficit determined pursuant to Section 1.5 above (the “Contingent Consideration”). (b)Calculation of Contingent Consideration. (i)Within sixty (60) calendar days following the end of the Earn-Out Period, Purchaser shall prepare or cause to be prepared and delivered to the Shareholders, a statement (the “EBITDA Statement”) setting forth the EBITDA of the Company for the earn-out period, together with supporting documentation, and a calculation of the Contingent Consideration payable to the Shareholders. (ii)In the event that the Shareholders object to Purchaser’s calculation of Contingent Consideration set forth in such EBITDA Statement, then within thirty (30) days after the latest date of receipt by a Shareholder (subject to verification of date of receipt) of the EBITDA Statement, they shall deliver to Purchaser a written notice describing in reasonable detail their objections to Purchaser’s calculation of such Contingent Consideration.If the Shareholders do not deliver a notice of objection to Purchaser timely, then Purchaser’s calculation of the amounts set forth in the EBITDA Statement shall be final, binding and conclusive on Purchaser and the Shareholders and any payments owed shall be made within ten (10) calendar days thereafter.If the Shareholders deliver a notice of objection accompanied by a statement setting forth a calculation of Contingent Consideration to Purchaser timely, and if the Shareholders and Purchaser are unable to agree upon the calculation of the amounts set forth in the EBITDA Statement within thirty (30) calendar days thereafter, the dispute shall be finally settled by the Accounting Referee.The determination by the Accounting Referee of the disputed calculation of Contingent Consideration, if any, shall be final, conclusive and binding on Purchaser and the Shareholders.The fees and other expenses of such Accounting Referee shall be paid by the party whose determination of Contingent Consideration payable most diverges (on an absolute dollar basis) from the determination of the Accounting Referee. 3 (iii)During the Earn-Out Period, the Purchaser and the Shareholders shall meet quarterly to review the status of the business, progress toward achievement of the EBITDA target set forth above and projected Contingent Consideration. (iv)During the Earn-Out Period, Purchaser shall use commercially reasonable efforts to conduct projects for which Purchaser has been using, or would in the ordinary course of business use, a prime contractor by using the Company as the prime contractor.To the extent Purchaser is able to use the Company as prime contractor, one percent (1%) of the gross revenue earned by Purchaser on such projects during the Earn-Out Period will be included in the calculation of EBITDA and the Contingent Consideration pursuant to this Section 1.6.Further, to the extent that the Company fails to win contracts for sole-source work during the Earn-Out Period as a result of the conflict of interest created by ownership of the Company by Purchaser, Purchaser shall use its commercially reasonable efforts to find the Company replacement, equivalent project work under contracts existing within Purchaser’s portfolio during the Earn-Out Period. (v) If the Company loses an engagement or is unable to be engaged to perform Title II work at Andrews Airforce base on a sole-source basis as a result of an actual or potential conflict of interest created by ownership or proposed ownership of the Company by Purchaser, a credit of $200,000 (subject to reduction as set forth below) shall be added to EBITDA determined pursuant to Section 1.6(a) for purposes of the calculation of Contingent Consideration.Such $200,000 credit shall be reduced (i) by any EBITDA of the Company attributable to equivalent project work provided to the Company in replacement for such Andrews Airforce base Title II work pursuant to the last sentence of Section 1.6(b)(iv) and (ii) pro rata for any portion of the Andrews Airforce base contract that would have been performed on or after March 31, 2011, based on the number of months of the contract performed prior to such date compared to the number of months of the contract to be performed after such date. 4 ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SHAREHOLDERS Except as set forth on the Shareholder Disclosure Schedule, the Company and the Shareholders hereby, jointly and severally, represent and warrant to the Purchaser, as of the date hereof and as of the Closing Date, as set forth below. Section 2.1Organization; Standing and Power; Subsidiaries. (a)The Company is a corporation duly organized, validly existing and in good standing under the Laws of the jurisdiction of its incorporation, has all requisite corporate power and authority to own, lease and operate its properties and assets and to carry on its business as now being conducted, and is duly qualified to do business and is in good standing as a foreign corporation in each jurisdiction listed in Section 2.1(a) of the Shareholder Disclosure Schedule, which jurisdictions constitute as of the date hereof the only jurisdictions in which the character of the properties it owns, operates or leases or the nature of its activities makes such qualification necessary or advisable. (b)Except as set forth in Section 2.1(b) of the Shareholder Disclosure Schedule, the Company has no Subsidiaries.The Company does not own, nor has it ever owned, beneficially or otherwise, any shares or other securities of, or any direct or indirect equity or other financial interest in, any Entity.The Company has not agreed and is not obligated to make any future investment in or capital contribution to any Entity.Neither the Company nor any of the Shareholders has ever approved, or commenced any proceeding or made any election contemplating, the dissolution or liquidation of the business or affairs of the Company.Advent Environmental Puerto Rico, Inc. (“Advent PR”) was formed for a special purpose relating to work in Puerto Rico, the work for which Advent PR was formed has been completed and the Company is in the process of dissolving Advent PR.There are no liabilities or obligations of Advent PR of any kind whatsoever (absolute, accrued, contingent, determined, determinable or otherwise), whether known or unknown, and there is no existing condition, situation or set of circumstances that could reasonably be expected to result in such a liability or obligation, except as set forth in Section 2.1(b) of the Shareholder Disclosure Schedule. Section 2.2Certificate of Incorporation and Bylaws; Records.The Company has delivered to the Purchaser true, correct and complete copies of its (a)certificate of incorporation and bylaws, including all amendments thereto, (b)stock records and (c)the minutes and other records of the meetings and other proceedings (including any actions taken by written consent or otherwise without a meeting) of the Shareholders, the board of directors of the Company and all committees of the board of directors of the Company (the items described in (a), (b) and (c) above, collectively, the “Company Constituent Documents”).There have been no formal meetings or other proceedings of the Shareholders, the board of directors of the Company or any committee of the board of directors of the Company that are not fully reflected in the Company Constituent Documents.There has not been any violation of the Company Constituent Documents, and the Company has not taken any action that is inconsistent with the Company Constituent Documents.The books of account, stock records, minute books and other records of the Company are accurate and complete in all material respects, and have been maintained in accordance with all applicable Laws and prudent business practices. 5 Section 2.3Authority; Binding Nature of Agreement.The Company has the absolute and unrestricted right, power and authority to enter into and perform its obligations under this Agreement and any Shareholder Related Agreement to which it is a party, and the execution, delivery and performance by the Company of this Agreement and any Shareholder Related Agreement to which it is a party have been duly authorized by all necessary action on the part of the Company.Each Shareholder has the absolute and unrestricted, right, power, authority and capacity to enter into and perform its obligations under this Agreement and any Shareholder Related Agreement to which it is a party.This Agreement constitutes the legal, valid and binding obligation of the Company and each Shareholder, enforceable against the Company and each Shareholder in accordance with its terms, subject to (a) laws of general application relating to bankruptcy, insolvency and the relief of debtors, and (b) rules of law governing specific performance, injunctive relief and other equitable remedies (the “Bankruptcy and Equity Exception”).Upon the execution and delivery by or on behalf of the Company or a Shareholder of each Shareholder Related Agreement to which it is a party, such Shareholder Related Agreement will constitute the legal, valid and binding obligation of the Company or such Shareholder, as applicable, enforceable against the Company or such Shareholder, as applicable, in accordance with its terms, subject to the Bankruptcy and Equity Exception. Section 2.4Absence of Restrictions and Conflicts; Required Consents.Neither the execution, delivery or performance by the Company or any of the Shareholders of this Agreement or any of the Shareholder Related Agreements, nor the consummation of the transactions contemplated by this Agreement or any of the Shareholder Related Agreements, will directly or indirectly (with or without the giving of notice or the lapse of time or both): (a)contravene, conflict with or result in a violation of any provision of any Company Constituent Document; (b)contravene, conflict with or result in a violation of, or give any Governmental Body or other Person the right to challenge any of the transactions contemplated by this Agreement or any of the Shareholder Related Agreements or to exercise any remedy or obtain any relief under, any Law or any order, writ, injunction, judgment or decree to which the Company or Shareholders, or any of the assets owned, used or controlled by the Company, are subject; (c)contravene, conflict with or result in a violation of any of the terms or requirements of, or give any Governmental Body the right to revoke, withdraw, suspend, cancel, terminate or modify, any Governmental Authorization that is held by the Company or that otherwise relates to the business of the Company or to any of the assets owned, used or controlled by any of the Company; (d)except as set forth in Section2.4(d) of the Shareholder Disclosure Schedule, contravene, conflict with or result in a violation or breach of, or result in a default under, any provision of any Company Contract, or give any Person the right to (i)declare a default or exercise any remedy under any such Company Contract, or (ii)modify, terminate, or accelerate any right, liability or obligation of the Company under any such Company Contract, or charge any fee, penalty or similar payment to the Company under any such Company Contract; or 6 (e)result in the imposition or creation of any Encumbrance upon or with respect to any asset owned or used by the Company. No filing with, notice to or consent from any Person is required in connection with (i)the execution, delivery or performance by the Company or any of the Shareholders of this Agreement or any of the Shareholder Related Agreements, or (ii)the consummation of any of the other transactions contemplated by this Agreement or any of the Shareholder Related Agreements. Section 2.5Capitalization. (a)The authorized capital stock of the Company consists of 2,000 shares of Company Common Stock, of which 1,860 shares have been issued and are outstanding.All of the outstanding shares of Company Common Stock have been duly authorized and validly issued, and are fully paid and non-assessable and are owned by the Shareholders.Each Shareholder has good and valid title to, and record and beneficial ownership of, the number of shares of capital stock set forth next to such Shareholder’s name in Section 2.5(a) of the Shareholder Disclosure Schedule, and such shares are free and clear of all Encumbrances.Other than the shares of capital stock listed in Section 2.5 of the Shareholder Disclosure Schedule, none of the Shareholders own any shares of capital stock or other equity security of the Company or any option, warrant, right, call, commitment or right of any kind to have any such share of capital stock or equity security issued.All of the outstanding shares of Company Common Stock have been issued and granted in compliance with (i) all applicable securities laws and other applicable Laws, and (ii) all requirements set forth in the Company Constituent Documents and applicable Contracts. (b)The Company has no (i) outstanding subscription, option, call, warrant or right (whether or not currently exercisable) to acquire any shares of capital stock or other securities of the Company, (ii) outstanding security, instrument or obligation that is or may become convertible into or exchangeable for any shares of capital stock or other securities of the Company, (iii) Contract under which the Company is or may become obligated to sell or otherwise issue any shares of its capital stock or any other securities of the Company, or (iv) condition or circumstance that may give rise to or provide a basis for the assertion of a claim by any Person to the effect that such Person is entitled to acquire or receive any shares of capital stock or other securities of the Company.The Company has not issued any debt securities which grant the holder thereof any right to vote on, or veto, any actions by the Company. (c)The Company is not a party to or bound by any, and to the Knowledge of the Company, there are no, agreements or understandings with respect to the voting (including voting trusts and proxies) or sale or transfer (including agreements imposing transfer restrictions) of any shares of capital stock or other equity interests of the Company. 7 Section 2.6Company Financial Statements; Undisclosed Liabilities. (a)Section 2.6(a) of the Shareholder Disclosure Schedule includes true, correct and complete copies of the following financial statements and notes thereto (collectively, the “Company Financial Statements”): (i)The audited consolidated balance sheet of the Company as of September30, 2009 (the “Balance Sheet”), and the related audited consolidated statements of income, shareholders’ equity and cash flow for the period then ended, together with the unqualified review report of Legare, Bailey Hinske relating thereto; and (ii)the unaudited consolidated balance sheet of the Company as of December31, 2009 (the “Unaudited Interim Balance Sheet”) and the related unaudited consolidated statements of income, shareholders’ equity and cash flow for the three months then ended. (b)Each Company Financial Statement:(i) is complete in all material respects andhas been prepared in conformity with (A)the books and records of the Company and (B)GAAP applied on a consistent basis throughout the periods covered thereby (except as may be indicated in the notes to such Company Financial Statement); and (ii)fairly presents, in all material respects, the consolidated financial position of the Company as of such dates and the consolidated results of operations, changes in shareholders’ equity and cash flows of the Company for the periods then ended.No financial statement of any Person is required by GAAP to be included in the Company Financial Statements. (c)The books and records of the Company (i)reflect all items of income and expense and all assets and liabilities required to be reflected in the Company Financial Statements in accordance with GAAP and (ii)are in all material respects complete and correct.The Company maintains proper and adequate internal accounting controls which provide assurance that (i) transactions are executed in accordance with management’s authorization, (ii) transactions are recorded as necessary to permit preparation of financial statements in conformity with GAAP and (iii) accounts, notes and other receivables and inventory are recorded accurately, and proper and adequate procedures are implemented to effect the collection thereof on a current and timely basis. (d)There are no liabilities or obligations of the Company of any kind whatsoever (absolute, accrued, contingent, determined, determinable or otherwise), whether known or unknown, and there is no existing condition, situation or set of circumstances that could reasonably be expected to result in such a liability or obligation, except such liabilities or obligations (i)that are fully reflected or provided for in the Balance Sheet or the Unaudited Interim Balance Sheet or the notes thereto, or (ii)that have arisen in the ordinary course of business, consistent with past practice, since the date of the Unaudited Interim Balance Sheet and of a type reflected or provided for in the Unaudited Interim Balance Sheet. 8 Section 2.7Absence of Changes.Since the date of the Balance Sheet: (a)no Material Adverse Effect has occurred, and no event, occurrence, development or state of circumstances or facts has occurred that will, or could reasonably be expected to, have a Material Adverse Effect; (b)the Company has not entered into any transaction or taken any other action outside the ordinary course of business or inconsistent with its past practices, other than entering into this Agreement and the agreements and transactions contemplated hereby; (c)the Company not taken or authorized the taking of any of the following: (i)formed any subsidiary or acquired any equity interest or other interest in any other Entity; (ii)made any capital expenditure outside the ordinary course of business or made any single capital expenditure in excess of $10,000or capital expenditures exceeding $25,000in the aggregate; (iii)except in the ordinary course of business and consistent with past practice, entered into or become bound by, or permitted any of the assets owned or used by it to become bound by, any Company Contract, or amended or terminated, or waived any right under any Company Contract; (iv)acquired, leased or licensed any right or other asset from any other Person or sold or otherwise disposed of, leased, licensed or encumbered, any right or other asset to any other Person (except in each case for assets acquired, leased, licensed, encumbered or disposed of by the Company in the ordinary course of business and not having a value, or not requiring payments to be made or received, in excess of $5,000 individually, or $10,000in the aggregate), or waived or relinquished any claim or right; (v)repurchased, repaid, or incurred any indebtedness or guaranteed any indebtedness of another Person, guaranteed any debt securities of another Person, entered into any “keep well” or other agreement to maintain any financial statement condition of another Person or entered into any arrangement having the economic effect of any of the foregoing; (vi)granted, created, incurred or suffered to exist any Encumbrance on the assets of the Company or written down the value of any asset or investment on the books or records of the Company, except for depreciation and amortization in the ordinary course of business and consistent with past practice; (vii)made any loans, advances or capital contributions to, or investments in, any other Person; 9 (viii)except as required to comply with applicable Laws or any Contract or Employee Benefit Plan in effect on the date hereof, (A) paid to any Employee, officer, director or independent contractor of the company any benefit not provided for under any Contract or Employee Benefit Plan in effect on the date hereof, (B) granted any awards under any Employee Benefit Plan, (C) taken any action to fund or in any other way secure the payment of compensation or benefits under any Contract or Employee Benefit Plan, (D) taken any action to accelerate the vesting or payment of any compensation or benefit under any Contract or Employee Benefit Plan, (E) adopted, entered into or amended any Employee Benefit Plan other than offer letters entered into with new Employees in the ordinary course of business consistent with past practice that provide, except as required by applicable Laws, for “at will employment” with no severance benefits or (F) made any material determination under any Employee Benefit Plan that is inconsistent with the ordinary course of business consistent with past practice; or (ix)except as required by GAAP or applicable Laws, changed its fiscal year, revalued any of its material assets or made any changes in financial or tax accounting methods, principles or practices; (d)none of the Company has agreed to take, or committed to take, any of the actions referred to in clauses “(b)” or “(c)” above. Section 2.8Title to and Sufficiency of Assets. (a)The Company has good, valid, transferable and marketable title to, or valid leasehold interests in, all of its properties and assets, in each case free and clear of all Encumbrances, except for Permitted Encumbrances. (b)The property and other assets owned by the Company or used under enforceable Contracts constitute all of the properties and assets (whether real, personal or mixed and whether tangible or intangible) necessary and sufficient to permit the Company to conduct its business after the Closing in accordance with its past practice and as presently planned to be conducted. Section 2.9Inventory.All of the inventory of the Company (a)was acquired and is sufficient for the operation of its business in the ordinary course consistent with past practice, (b)is of a quality and quantity usable or saleable in the ordinary course of business, and (c) is valued on the books and records of the Company at the lower of cost or market with the cost determined under the first-in-first-out inventory valuation method consistent with past practice.No previously sold inventory is subject to returns in excess of those historically experienced by the Company. Section 2.10Bank Accounts; Receivables. (a)Section2.10(a) of the Shareholder Disclosure Schedule provides accurate information with respect to each account maintained by or for the benefit of the Company at any bank or other financial institution including the name of the bank or financial institution, the account number and the balance as of the date hereof. (b)All accounts receivable of the Company (i) are valid, existing and collectible in a manner consistent with the Company’s past practice, without resort to legal proceedings or collection agencies, (ii) represent monies due for goods sold and delivered or services rendered in each case in the ordinary course of business and (iii) are current and will be collected in full when due, and are not subject to any refund or adjustment or any defense, right of set-off, assignment, restriction, security interest or other Encumbrance.There are no disputes regarding the collectibility of any such accounts receivable. 10 Section 2.11Real Property. (a)The Company does not own and has never owned any real property.The Company is not obligated and does not have an option to acquire an ownership interest in any real property. (b)Section 2.11(b) of the Shareholder Disclosure Schedule includes a true, correct and complete list of the Leased Real Property and the leases under which such Leased Real Property is leased, subleased or licensed, including all amendments or modifications to such leases (the “Leases”).The Company has made available to the Purchaser complete copies of all Leases.The Company is not a party to any lease, sublease, license, assignment or similar arrangement under which it is a lessor, sublessor, licensor or assignor of, or otherwise makes available for use by any third party of, any portion of the Leased Real Property, and the Company is not in violation of any zoning, building, safety or environmental ordinance, acquisition or requirement or Law applicable to such Leased Real Property.With respect to each Lease, (i)the Lease is legal, valid, binding, enforceable according to its terms and in full force and effect, (ii)neither the Company nor, to the Knowledge of the Company, any other party to such Lease, is in breach or default under such Lease, and no event has occurred which, with notice or lapse of time or both, would constitute a material breach or default under such Lease, (iii)each Lease will continue to be legal, valid, binding, enforceable in accordance with its terms and in full force and effect immediately following the Closing, except as may result from actions that may be taken following the Closing and (iv)the Company does not owe any brokerage commissions or finder’s fees with respect to any such Lease which is not paid or accrued in full. (c)No damage or destruction has occurred with respect to any of the Leased Real Property for which the Company may be liable.The improvements and fixtures on the Leased Real Property are in good operating condition and in a state of good maintenance and repair, ordinary wear and tear excepted. (d)The premises leased pursuant to each Lease are supplied with utilities and other services necessary for the operation of such premises. (e)Except for the Permitted Encumbrances, no Leased Real Property is subject to (i) any Encumbrances, (ii) any decree or order of a Governmental Body (or, to the Knowledge of the Company, threatened or proposed decree or order of a Governmental Body), or (iii) any rights of way, building use restrictions, exceptions, variances, reservations or limitations of any nature whatsoever. 11 Section 2.12Personal Property. (a)All items of tangible personal property and assets of the Company (i) are free of defects and in good operating condition and in a state of good maintenance and repair, subject to ordinary wear and tear and (ii) were acquired and are usable in the regular and ordinary course of business.Except as set forth in Section2.12(a) of the Shareholder Disclosure Schedule, all of the tangible personal property and assets of the Company are located at the Real Property. (b)No Person other than the Company owns any equipment or other tangible personal property or asset that is necessary to the operation of the Company’s business, except for the leased equipment, property or assets listed on Section 2.12(b) of the Shareholder Disclosure Schedule. (c)Section 2.12(c) of the Shareholder Disclosure Schedule sets forth a true, correct and complete list and general description of each item of tangible personal property of the Company having a book value of more than $5,000. Section 2.13Intellectual Property. (a)Section 2.13(a) of the Shareholder Disclosure Schedule contains a true, correct and complete list of all Company Registered Intellectual Property and all material unregistered Company Intellectual Property.All necessary registration, maintenance and renewal fees currently due in connection with Company Registered Intellectual Property have been made and all necessary documents, recordations and certifications in connection with such Company Registered Intellectual Property have been filed with the relevant Governmental Bodies for the purpose of maintaining such Company Registered Intellectual Property.The licensing by the Company of any Company Registered Intellectual Property has been subject to commercially reasonable quality control. (b)The Company owns, or is licensed or otherwise have the right to use, free and clear of any Encumbrances (other than Permitted Encumbrances), all Intellectual Property used in connection with the operation and conduct of its business. (c)Section 2.13(c) of the Shareholder Disclosure Schedule sets forth a true, correct and complete list of the Company Proprietary Software.The Company has all right, title and interest in and to all intellectual property rights in the Company Proprietary Software, free and clear of all Encumbrances, except Permitted Encumbrances.No portion of the Company Proprietary Software contains, embodies, uses, copies, comprises or requires the work of any third party. (d)All Company Intellectual Property which the Company purports to own was developed by (i) an Employee working within the scope of his or her employment at the time of such development, or (ii) agents, consultants, contractors, or other Persons who have executed appropriate instruments of assignment in favor of the Company as assignee that have conveyed to the Company ownership of all Intellectual Property rights in the Company Intellectual Property.To the extent that any Company Intellectual Property has been developed or created by a third party for the Company, the Company has a written agreement with such third party with respect thereto and the Company thereby either (i)has obtained ownership of and are the exclusive owner of, or (ii)has obtained a license (sufficient for the conduct of its business as currently conducted) to, all of such third party’s Intellectual Property in such work, material or invention by operation of law or by valid assignment. 12 (e)Neither the Company nor any of its products or services has infringed upon or otherwise violated, or is infringing upon or otherwise violating, the Intellectual Property of any third party.To the Knowledge of the Company, no Person has infringed upon or violated, or is infringing upon or violating, any Company Intellectual Property. (f)The Company is not subject to any proceeding or outstanding decree, order, judgment, agreement or stipulation (i) restricting in any manner the use, transfer or licensing by the Company of any of the Company Intellectual Property or (ii) that may affect the validity, use or enforceability of the Company Intellectual Property or any product or service of the Company related thereto. (g)None of the source code of the Company has been published or disclosed by the Company, except pursuant to a written non-disclosure agreement that is in the standard form used by the Company or similar agreement requiring the recipient to keep such source code or trade secrets confidential, or, to the Knowledge of the Company, by any third party to any other third party except pursuant to licenses or other Contracts requiring such third party to keep such trade secrets confidential.The current standard form of non-disclosure agreement used by the Company has been provided to the Purchaser prior to the date of this Agreement. (h)The Company has taken reasonable steps to protect its rights in the Confidential Information and any trade secret or confidential information of third parties used by the Company, and, except under confidentiality obligations, there has not been any disclosure by the Company of any Confidential Information or any such trade secret or confidential information of third parties. Section 2.14Contracts. (a)Section2.14(a) of the Shareholder Disclosure Schedule sets forth a true, correct and complete list of the following Contracts currently in force to which the Company is a party or under which the Company has continuing liabilities and/or obligations: (i) each Contract relating to the employment of, or the performance of services by, any Person, including any Employee, consultant or independent contractor; (ii) each Contract relating to the acquisition, transfer, use, development, sharing or license of any technology or any Intellectual Property; 13 (iii)all Contracts that (A)limit, or purport to limit, the ability of the Company, or any officers, directors, Employees, shareholders or other equity holders, agents or representatives of any of the Company (in their capacities as such) to compete in any line of business or with any Person or in any geographic area or during any period of time, (B)would by their terms purport to be binding upon or impose any obligation upon the Purchaser or any of its Affiliates (other than the Company), (C)contain any so called “most favored nation” provisions or any similar provision requiring any of the Company to offer a third party terms or concessions (including levels of service or content offerings) at least as favorable as offered to one or more other parties or (D)provide for “exclusivity,” preferred treatment or any similar requirement or under which any of the Company is restricted with respect to distribution, licensing, marketing, co-marketing or development; (iv)each Contract creating or involving any agency relationship, distribution arrangement or franchise relationship; (v) each Contract relating to the acquisition, issuance or transfer of any securities; (vi)bonds, debentures, notes, credit or loan agreements or loan commitments, mortgages or other similar Contracts relating to the borrowing of money or the deferred purchase price of property or binding upon any properties or assets (real, personal or mixed, tangible or intangible) of the Company; (vii)each Contract relating to the creation of any Encumbrance with respect to any asset of the Company; (viii)each Contract involving or incorporating any guaranty, any pledge, any performance or completion bond, any indemnity or any surety arrangement; (ix) each Contract creating or relating to any partnership or joint venture or any sharing of revenues, profits, losses, costs or liabilities; (x) each Contract relating to the purchase or sale of any product or other asset by or to, or the performance of any services by or for, any Related Party; (xi) each Contract constituting or relating to a Government Contract orGovernment Bid, including task orders and proposals; (xii)each Contract that is a teaming agreement; (xiii)each Contract providing for “earn outs,” “performance guarantees” or other similar contingent payments, by or to the Company; (xiv)Contracts for capital expenditures or the acquisition or construction of fixed assets requiring the payment by the Company of an amount in excess of $10,000; (xv)Contracts for the cleanup, abatement or other actions in connection with any Materials of Environmental Concern, the remediation of any existing environmental condition or relating to the performance of any environmental audit or study; 14 (xvi) Contracts granting any Person an option or a right of first refusal, first-offer or similar preferential right to purchase or acquire any assets of the Company; (xvii)Contracts for the granting or receiving of a license, sublicense or franchise or under which any Person is obligated to pay or has the right to receive a royalty, license fee, franchise fee or similar payment; (xviii)Contracts with customers or suppliers; (xix)each Contract that provides for confidentiality or non-disclosure of information by the Company; (xx)outstanding powers of attorney empowering any Person to act on behalf of the Company; (xxi)each Contract that was entered into outside the ordinary course of business or was inconsistent with the Company’s past practice; and (xxii)any other Contract that (A) contemplates or involves (x) the payment or delivery of cash or other consideration in an amount or having a value in excess of $10,000 in the aggregate, or (y) the purchase or sale of any product, or performance of services by or to the Company having a value in excess of $10,000in the aggregate, (B) has a term of more than sixty (60) days and that may not be terminated by the Company (without penalty) within sixty (60) days after the delivery of a termination notice by the Company, or (C) is material to the Company, individually or in the aggregate. (b)The Company has delivered to the Purchaser true, correct and complete copies of all written Company Contracts.Section2.14(b) of the Shareholder Disclosure Schedule provides a true, correct and complete description of the terms of each Company Contract that is not in written form.Each Company Contract is valid and in full force and effect, is enforceable by the Company in accordance with its terms, and after the Closing will continue to be legal, valid, binding and enforceable on identical terms.Except as set forth in Schedule2.14(b) of the Shareholder Disclosure Schedule, the consummation of the transactions contemplated hereby shall not (either alone or upon the occurrence of additional acts or events) result in any payment or payments becoming due from the Company, the Purchaser or any of its Affiliates to any Person or give any Person the right to terminate or alter the provisions of any Company Contract. (c)The Company has not violated or breached, or committed any default under, any Company Contract, and, to the Knowledge of the Company, no other Person has violated or breached, or committed any default under, any Company Contract. (d)No event has occurred, and no circumstance or condition exists, that (with or without notice or lapse of time) will, or could reasonably be expected to, (i)result in a violation or breach of any of the provisions of any Company Contract, (ii)give any Person the right to declare a default or exercise any remedy under any Company Contract, (iii)give any Person the right to accelerate the maturity or performance of any Company Contract or (iv) give any Person the right to cancel, terminate or modify any Company Contract.The Company has not received any notice or other communication regarding any actual or possible violation or breach of, or default under, any Company Contract.The Company has not waived any of its rights under any Company Contract. 15 (e)No Person is renegotiating, or has a right pursuant to the terms of any Company Contract to renegotiate, any amount paid or payable to the Company under any Company Contract or any other material term or provision of any Company Contract. (f) Section2.14(j) of the Shareholder Disclosure Schedule identifies and provides a brief description of each proposed Contract as to which any bid, offer, award, written proposal, term sheet or similar document has been submitted or received by the Company. (g)(i) The Company has complied with the terms and conditions of each Government Contract and Government Bid; (ii) the Company has complied with all requirements of Law pertaining to each Government Contract or Government Bid; (iii) all representations and certifications made by the Company with respect to any Government Contract or Government Bid were complete and accurate as of their effective date and the Company has fully complied with all such representations and certifications; (iv) no termination for convenience, termination for default, cure notice or show cause notice is currently in effect, has been issued and remains unresolved, oris expected with respect to any Government Contract or Government Bid; (v) other than pursuant to Government Contract requirements for withholding of fees under cost plus fixed fee contracts and labor withholdings under time and materials/labor hour contracts, no money due to the Company pertaining to any Government Contract or Government Bid has been withheld or set off nor has any claim been made to withhold or set off money, and the Company is entitled to all progress payments received with respect thereto; (vi) no stop work order has been issued with respect to any Government Contract or Government Bid; (vii) no material cost incurred by the Company pertaining to any Government Contract or Government Bid has been formally questioned or challenged, is the subject of any investigation or has been disallowed by any Governmental Body; (viii) there have not been any written notices challenging, questioning or disallowing any costs with respect to any Government Contract or Government Bid; and (ix) in the past six (6) years, there have not been any claims or equitable adjustments by the Company against any Governmental Body or any third party in excess of $20,000. (h)(i) Neither the Company nor any of the Company’s directors, officers, employees, consultants or agents is (or during the last five (5) years has been) under administrative, civil or criminal investigation, indictment or writ of information by any Governmental Body, or any audit or investigation by any Governmental Body, with respect to any alleged irregularity, misstatement, omission or noncompliance arising under or relating to any Government Contract or Government Bid or Laws applicable thereto; (ii) no such audit or investigation been threatened; and (iii) during the last five (5) years, the Company has not conducted or initiated any internal investigation or made any voluntary disclosure to any Governmental Body with respect to any alleged irregularity, misstatement, omission or noncompliance arising under or relating to a Government Contract or Government Bid or any Law applicable thereto.To the Company’s Knowledge, there exists no irregularity, misstatement, omission or noncompliance arising under or relating to any Government Contract or Government Bid or any Law applicable thereto that has led or could lead to any of the consequences set forth in the immediately preceding sentence or any other damage, penalty assessment, recoupment of payment or disallowance of cost. 16 (i) There are (i) no outstanding claims or notices of violation against the Company, by any Governmental Body or by any prime contractor, subcontractor, vendor or other third party arising under or relating to any Government Contract or Government Bid, and (ii) except as set forth in Section2.14(i) of the Shareholder Disclosure Schedule, no outstanding disputes between the Company, on the one hand, and any Governmental Body, on the other hand, under the Contract Disputes Act or any other Federal statute or between the Company, on the one hand, and any prime contractor, subcontractor, vendor or other third party, on the other hand, arising under or relating to any such Government Contract or Government Bid. (j) [intentionally left blank] (k)To the Company’s Knowledge, the Company has not submitted to any Governmental Body any inaccurate, untruthful or misleading cost or pricing data, certification, bid, proposal, report, claim or any other information relating to a Government Contract or Government Bid. (l) None of the Company or any of its directors, officers or employees has ever been (i) debarred or suspended from participation in, or the award of, Contracts with any Governmental Body, or (ii) subject to any debarment or suspension inquiry.To the Company’s Knowledge, there exist no facts or circumstances that would warrant the institution of suspension or debarment proceedings or the finding of nonresponsibility or ineligibility on the part of the Company with respect to any prior, current, or future Government Contract or Government Bid. To the Company’s Knowledge, no payment or other benefit has been made or conferred by the Company or by any Person on behalf of the Company in connection with any Government Contract or Government Bid in violation of applicable Laws (including procurement Laws, the Foreign Corrupt Practices Act (15 U.S.C. 78dd-1 et. seq.) and international anti-bribery conventions and local anti-corruption and bribery Laws in jurisdictions in which the Company is operating).The Company has not received any communication that alleges that the Company or any agent thereof is in violation of, or has liability under any such Laws. (m)The Company is in compliance with all national security obligations, including those specified in the National Industrial Security Program Operating Manual, DOD 5220.22-M (January 1995).The Company has not been subject to any security audit or inspection by the United States government during the past three (3) years.To the Company’s Knowledge, no facts currently exist that could reasonably be expected to give rise to the revocation of any security clearance of the Company or any employee of the Company. (n)Section 2.14(n) of the Shareholder Disclosure Schedule identifies by description or inventory number and contract all property, equipment, fixtures and software loaned, bailed or otherwise furnished to or held by the Company (or by subcontractors on behalf of Company) by or on behalf of the U.S. Government as of the date stated therein (said property, equipment, fixtures and software are herein referred to as the “GFE”).As may be required, the Company has certified to the U.S. Government in a timely manner that all GFE is in good working order, reasonable wear and tear excepted, and otherwise meets the requirements of the applicable contract and all applicable Laws.To the Company’s Knowledge, there are no outstanding loss, damage or destruction reports that have been or should have been submitted to any Governmental Body in respect of any GFE. 17 Section 2.15Compliance with Laws; Governmental Authorizations. (a)The Company is, and has at all times been, in substantial compliance with all applicable Laws.The Company has not received any notice or other communication from any Governmental Body regarding any actual or possible violation of, or failure to comply with, any Law. (b)Section2.15(b) of the Shareholder Disclosure Schedule identifies each Governmental Authorization held by the Company, and the Company and the Shareholders have delivered, or caused to be delivered, to the Purchaser true, correct and complete copies of all such Governmental Authorizations.The Governmental Authorizations held by the Company are valid and in full force and effect, and collectively constitute all Governmental Authorizations necessary to enable the Company to conduct its business in the manner in which its business is currently being conducted and as presently planned to be conducted.The Company is in compliance with the terms and requirements of the respective Governmental Authorizations held by it.The Company has not received any notice or other communication from any Governmental Body regarding (i)any actual or possible violation of or failure to comply with any term or requirement of any Governmental Authorization, or (ii)any actual or possible revocation, withdrawal, suspension, cancellation, termination or modification of any Governmental Authorization.Section 2.15(b) of the Shareholder Disclosure Schedule identifies with an asterisk each Governmental Authorization set forth therein which by its terms cannot be transferred to the Purchaser at Closing. Section 2.16Tax Matters. (a)All Tax Returns due to have been filed by the Company through the date hereof in accordance with all applicable Laws (pursuant to an extension of time or otherwise) have been duly filed and are true, correct and complete in all respects.Section 2.16(a) of the Shareholder Disclosure Schedule contains a true, correct and complete list of all jurisdictions (whether foreign or domestic) in which the Company does or is required to file Tax Returns.No claim has ever been made by a Governmental Body in a jurisdiction where the Company does not file Tax Returns that it is or may be subject to taxation or to a requirement to file Tax Returns in that jurisdiction. (b)All Taxes, deposits and other payments for which the Company has liability (whether or not shown on any Tax Return) have been paid in full or are accrued as liabilities for Taxes on the books and records of the Company. 18 (c)The amounts so paid, together with all amounts accrued as liabilities for Taxes (including Taxes accrued as currently payable but excluding any accrual to reflect timing differences between book and Tax income) on the books of the Company, shall be adequate based on the tax rates and applicable Laws in effect to satisfy all liabilities for Taxes of the Company in any jurisdiction through the Closing Date, including Taxes accruable upon income earned through the Closing Date. (d)There are not now any extensions of time in effect with respect to the dates on which any Tax Returns were or are due to be filed by the Company. (e)All Tax deficiencies asserted as a result of any examination by a Governmental Body of a Tax Return of the Company have been paid in full, accrued on the books of the Company, as applicable, or finally settled, and no issue has been raised in any such examination that, by application of the same or similar principles, reasonably could be expected to result in a proposed Tax deficiency for any other period not so examined. (f) No claims have been asserted and no proposals or deficiencies for any Taxes of the Company are being asserted, proposed or, to the Knowledge of the Company, threatened, and no audit or investigation of any Tax Return of the Company is currently underway, pending or threatened. (g)The Company has withheld and paid all Taxes required to have been withheld and paid in connection with amounts paid or owing to any Employee, independent contractor, creditor or shareholder thereof or other third party. (h)There are no outstanding waivers or agreements between any Governmental Body and the Company for the extension of time for the assessment of any Taxes or deficiency thereof, nor are there any requests for rulings, outstanding subpoenas or requests for information, notices of proposed reassessment of any property owned or leased by the Company or any other matter pending between the Company and any Governmental Body. (i) There are no Encumbrances for Taxes with respect to the Company or the assets or properties of the Company, nor is there any such Encumbrance that is pending or, to the Knowledge of the Company, threatened. (j) The Company is not a party to or bound by any Tax allocation or sharing agreement. (k)The Company has not constituted either a “distributing corporation” or a “controlled corporation” in a distribution of stock qualifying for tax free treatment under Section 355 of the Code (i) in the two years prior to the date of this Agreement or (ii) in a distribution which could otherwise constitute part of a “plan” or “series of related transactions” (within the meaning of Section 355(e) of the Code) in connection with the transactions contemplated by this Agreement. (l) The Company does not have any net operating losses or other tax attributes presently subject to limitation under Sections 382, 383 or 384 of the Code or the federal consolidated return regulations (or any corresponding or similar provision of state, local or foreign income Tax Law). 19 (m)The Company is not, and has not been, a member of an “affiliated group” of corporations (within the meaning of Code §1504) filing a consolidated federal income tax return (other than a group the common parent of which was the Company). (n)The Company does not have any liability for the Taxes of any Person (other than for itself) under Treasury Regulation Section 1.1502-6 (or any similar provision of state, local or foreign Law), as a transferee or successor, by contract or otherwise. (o)None of the Tax Returns described in Subsection (a) of this Section 2.16 contains any position which is or would be subject to penalties under Section 6662 of the Code (or any similar provision of provincial, state, local or foreign law) and the Treasury Regulations issued thereunder. (p)The Company has not made any payments, is not obligated to make any payments, and is not a party to any Contract that could obligate it to make any payments that will not be deductible under Section 280G of the Code (or any similar provision of provincial, state, local or foreign Law). (q)The Company is, and has at all times been, in compliance with the provisions of Section 6011, 6111 and 6112 of the Code relating to tax shelter disclosure, registration and list maintenance and with the Treasury Regulations thereunder. (r) The Company has not, at any time, engaged in or entered into a “listed transaction” within the meaning of Treasury Regulation Sections 1.6011-4(b)(2) or 301.6111-2(b)(2), and no IRS Form 8886 has been filed with respect to the Company nor has the Company entered into any tax shelter or listed transaction with the sole or dominant purpose of the avoidance or reduction of a Tax liability with respect to which there is a significant risk of challenge of such transaction by a Governmental Body. (s)The Company has not, directly or indirectly, transferred property to or acquired property from a Person with whom it was not dealing at arm’s length for consideration other than consideration equal to the fair market value of the property at the time of the disposition or acquisition thereof. (t) The Company will not be required to include any item of income in, or exclude any item of deduction from, taxable income for any Tax period after the Closing Date as a result of any (i) change in method of accounting for a Tax period ending on or prior to the Closing Date, (ii) “closing agreement” as described in Section 7121 of the Code (or any corresponding or similar provision of state, local or foreign income Tax law) executed on or prior to the Closing Date, (iii) installment sale or open transaction disposition made on or prior to the Closing Date or (iv) prepaid amount received on or prior to the Closing Date. (u)The Company has not been a United States real property holding corporation within the meaning of Section 897(c)(2) of the Code during the applicable period specified in Section 897(c)(1)(A)(ii) of the Code. 20 Section 2.17Employee Benefit Plans. (a)Section 2.17(a) of the Shareholder Disclosure Schedule contains a true, correct and complete list of each Company Benefit Plan and ERISA Affiliate Plan.Any special tax status or tax benefits for plan participants enjoyed or offered by a Company Benefit Plan or ERISA Affiliate Plan is noted on such schedule. (b)With respect to each Company Benefit Plan and ERISA Affiliate Plan identified on Section 2.17(a) of the Shareholder Disclosure Schedule, the Company has heretofore delivered to the Purchaser true, correct and complete copies of the plan documents and any amendments thereto (or, in the event the plan is not written, a written description thereof), any related trust, insurance contract or other funding vehicle, any reports or summaries required under all applicable Laws, including ERISA or the Code, the most recent determination or opinion letter received from the Internal Revenue Service (“IRS”) with respect to each current Company Benefit Plan or ERISA Affiliate Plan intended to qualify under Code Section 401, nondiscrimination and coverage tests for the most recent three (3) full plan years, the three (3) most recent annual reports (Form 5500) filed with the IRS and financial statements (if applicable), the three (3) most recent actuarial reports or valuations (if applicable) and such other documentation with respect to any Company Benefit Plan or ERISA Affiliate Plan (whether current or not) as is reasonably requested by the Purchaser. (c)The records of the Company accurately reflect the employment or service histories of its Employees, independent contractors, contingent workers and leased employees, including their hours of service. (d)With respect to each Company Benefit Plan, (i) there has not occurred any non-exempt “prohibited transaction” within the meaning of Section 4975(c) of the Code or Section 406 of ERISA that would subject the Company or the Purchaser to any material liability, and (ii) no fiduciary (within the meaning of Section 3(21) of ERISA) of any Company Benefit Plan that is subject to Part 4 of Title I of ERISA has committed a breach of fiduciary duty that would subject the Company or the Purchaser to any liability.The Company has not incurred any excise taxes under Chapter 43 of the Code and nothing has occurred with respect to any Company Benefit Plan that would reasonably be expected to subject the Company or the Purchaser to any such taxes.The transactions contemplated by this Agreement will not trigger any Taxes under Section 4978 of the Code.No Company Benefit Plan or ERISA Affiliate Plan is or was subject to Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code, and no Company Benefit Plan or ERISA Affiliate Plan is or was a “multiemployer plan” (as defined in Section 3(37) of ERISA), a “multiple employer plan” (within the meaning of Section 413(c) of the Code), or a “multiple employer welfare arrangement” (as defined in Section 3(40)(A) of ERISA), nor have the Company or any of its ERISA Affiliates ever sponsored, maintained, contributed to, or had any liability or obligation with respect to, any such Company Benefit Plan or ERISA Affiliate Plan. 21 (e)Each Company Benefit Plan or ERISA Affiliate Plan has been established, registered, qualified, invested, operated and administered in all respects in accordance with its terms and in compliance with all Applicable Benefit Laws.The Company have performed and complied in all respects with all of their obligations under or with respect to the Company Benefit Plans.The Company has not incurred, and no fact exists that reasonably could be expected to result in, any liability to the Company with respect to any Company Benefit Plan or any ERISA Affiliate Plan, including any liability, tax, penalty or fee under any Applicable Benefit Law (other than to pay premiums, contributions or benefits in the ordinary course of business consistent with past practice).There are no current or, to the Knowledge of the Company, threatened or reasonably foreseeable Encumbrances on any assets of any Company Benefit Plan or ERISA Affiliate Plan. (f) No fact or circumstance exists that could adversely affect the tax-exempt status of a Company Benefit Plan or ERISA Affiliate Plan that is intended to be tax-exempt.Further, each such plan intended to be “qualified” within the meaning of Section 401(a) of the Code and the trusts maintained thereunder that are intended to be exempt from taxation under Section 501(a) of the Code has received a favorable determination or opinion letter with respect to all Applicable Benefits Laws on which the IRS will issue a favorable determination letter on its qualification, and nothing has occurred subsequent to the date of such favorable determination letter that could adversely affect the qualified status of any such plan. (g)There is no pending or, to the Knowledge of the Company, threatened (i) complaint, claim, charge, suit, proceeding or other action of any kind with respect to any Company Benefit Plan or ERISA Affiliate Plan (other than a routine claim for benefits in accordance with such Company Benefit Plan’s or ERISA Affiliate Plan’s claims procedures and that have not resulted in any litigation) or (ii) proceeding, examination, audit, inquiry, investigation, citation, or other action of any kind in or before any Governmental Body with respect to any Company Benefit Plan or ERISA Affiliate Plan and there exists no state of facts that after notice or lapse of time or both reasonably could be expected to give rise to any such claim, investigation, examination, audit or other proceeding or to affect the registration of any Company Benefit Plan or ERISA Affiliate Plan required to be registered. All benefit claims will be paid in accordance with Applicable Benefit Laws and the terms of the applicable Company Benefit Plan or ERISA Affiliate Plan. (h)All contributions and premium payments (including all employer contributions and employee salary reduction contributions) that are due with respect to each Company Benefit Plan have been made within the time periods prescribed by ERISA and the Code, and all contributions and premium payments for any period ending on or before the Closing Date that are an obligation of the Company and not yet due have either been made to such Company Benefit Plan, or have been accrued on the Company Financial Statements. (i) With respect to each Company Benefit Plan that is an employee welfare benefit plan (within the meaning of Section 3(1) of ERISA), all claims incurred by the Company are (i) insured pursuant to a contract of insurance whereby the insurance company bears any risk of loss with respect to such claims, (ii) covered under a contract with a health maintenance organization (an “HMO”), pursuant to which the HMO bears the liability for claims, or (iii) reflected as a liability or accrued for on the Company Financial Statements.Except as set forth on Section 2.17(i) of the Shareholder Disclosure Schedule, no Company Benefit Plan provides or has ever provided benefits, including death, medical or health benefits (whether or not insured), after an Employee’s termination of employment, and the Company has no liabilities (contingent or otherwise) with respect thereto other than (A) continuation coverage required pursuant to Section 4980B of the Code and Part 6 of Title I of ERISA, and the regulations thereunder, and any other Applicable Benefit Laws, (B) death benefits or retirement benefits under any employee pension benefit plan, (C) deferred compensation benefits, reflected as liabilities on the Company Financial Statements, or (D) benefits the full cost of which is borne by the current or former Employee (or the Employee’s beneficiary). 22 (j) The transactions contemplated by this Agreement will not result (either alone or in combination with any other event) in (i) any payment of, or increase in, remuneration or benefits, to any Employee, officer, director or consultant of the Company, (ii) any cancellation of indebtedness owed to the Company by any Employee, officer, director or consultant of the Company, (iii) the acceleration of the vesting, funding or time of any payment or benefit to any Employee, officer, director or consultant of the Company or (iv) any “parachute payment” within the meaning of Section 280G of the Code (whether or not such payment is considered to be reasonable compensation for services rendered). (k)The Company has not announced or entered into any plan or binding commitment to (i) create or cause to exist any additional Company Benefit Plan, or (ii) adopt, amend or terminate any Company Benefit Plan, other than any amendment required by Applicable Benefit Laws.Each Company Benefit Plan may be amended or terminated in accordance with its terms without liability to the Company or the Purchaser. (l) Section 2.17(l) of the Shareholder Disclosure Schedule identifies each Company Benefit Plan that is a “nonqualified deferred compensation plan” within the meaning of Section 409A of the Code and associated Treasury Department guidance, including IRS Notice 2005-1 (each a “NQDC Plan”).With respect to each NQDC Plan, it either (A) has been operated in compliance with Code Section 409A since January 1, 2005, or (B) does not provide for the payment of any benefits that have or will be deferred or vested after December 31, 2004 and since October 3, 2004, it has not been “materially modified” within the meaning of Section 409A of the Code and associated Treasury Department guidance, including IRS Notice 2005-1, Q&A Section 2.18Employee Matters. (a)Section2.18(a)(1) of the Shareholder Disclosure Schedule contains a true, correct and complete list of all Employees as of the date hereof, and accurately reflects their salaries, any other compensation payable to them (including compensation payable pursuant to bonus, deferred compensation or commission arrangements), their dates of employment and their positions.All of the Employees are “at will” employees.Section 2.18(a)(2) of the Shareholder Disclosure Schedule lists all Employees who are not citizens of the United States and identifies the visa or other similar permit under which such Employee is working and the dates of issuance and expiration of such visa or other similar permit. (b)Section2.18(b) of the Shareholder Disclosure Schedule identifies each Employee who is not fully available to perform work because of disability or other leave and sets forth the basis of such leave and the anticipated date of return to full service. 23 (c)Section 2.18(c) of the Shareholder Disclosure Schedule contains a true, correct and complete list of all independent contractors used by the Company as of the date hereof, specifying the name of the independent contractor, type of labor, fees paid to such independent contractor for calendar year 2008 and from January 1, 2009 through November30, 2009, work location and address.Each independent contractor listed on Section 2.18(c) has the requisite Governmental Authorizations required to provide the services such independent contractor provides the Company. (d)To the Company’s Knowledge, the Company is, and has at all times been, in compliance with all applicable Laws and Contracts relating to employment, employment practices, wages, bonuses and terms and conditions of employment, including Laws for job applicants and employee background checks, meal and rest period for Employees, accrual and payment of vacation pay and paid time off, classifying Employees as exempt or non-exempt, crediting all non-exempt Employees for all hours worked, deductions from final pay of all terminated Employees and classifying independent contractors. (e)Neither the Company nor the Shareholders have made any written or verbal commitments to any officer, employee, former employee, consultant or independent contractor of the Company with respect to compensation, promotion, retention, termination, severance or similar matter in connection with the transactions contemplated hereby or otherwise. Section 2.19Labor Matters. (a)No Employee, since becoming an Employee, has been, or currently is, represented by a labor organization or group that was either certified or voluntarily recognized by any labor relations board (including the NLRB) or certified or voluntarily recognized by any other Governmental Body.The Company is not or has never been a signatory to a collective bargaining agreement with any trade union, labor organization or group.No representation election petition or application for certification has been filed by employees of the Company or is pending with the NLRB or any other Governmental Body and no union organizing campaign or other attempt to organize or establish a labor union, employee organization or labor organization or group involving employees of the Company has occurred, is in progress or, to the Knowledge of the Company, is threatened. (b)The Company is not and has never been engaged in any unfair labor practice and there is no pending or, to the Knowledge of the Company, threatened labor board proceeding of any kind.The Company is in compliance with all Labor Laws.No citations, claims, complaints, grievances, charges, disputes, proceedings, examinations, audits, inquiries, investigations or other actions have been issued or filed or are pending or, to the Knowledge of the Company, threatened under the Labor Laws with respect to the Company.The Company has good labor relations, and the Company has no reason to believe that (i) the consummation of the transactions contemplated by this Agreement will have a material adverse effect on its labor relations, or (ii) any of the Employees intends to terminate his or her employment with the Company. 24 (c)Since
